DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Attorney Mr. Frank Gao on 23 February 2022 and received in an email on 25 February 2022.
The application has been amended as follows:

1. (Currently Amended) A method for processing of audio signals comprising:
identifying information including a level of input audio signals, number of input audio signals, and number of output audio signals for generating the number of output audio signals from the number of input audio signals; and
outputting the number of output audio signals by applying a gain for each channels of the number of input audio signals into the level of input audio signals based on audio scene information,
wherein the audio scene information is related to reproduction environment of the number of output audio signals,
wherein the audio scene information includes an output position or an output level for the number of input audio signals.

2. (Currently Amended) The method of claim 1, wherein  channel of the number of output audio signals includes Center(C) Channel, Low Frequency Effect(Lfe) Channel, 

6. (Currently Amended) A method for processing of audio signals comprising:
extracting (i) a level of input audio signals, (ii)  number of channels for input audio signals, and (iii)  number of channels for output audio signals from a bitstream;
determining gain for the number of channels of the number of input audio signals; and
rendering N channels of the number of input audio signals into  M channels of the number of output audio signals by adjusting  level for each N channels of the number of input audio signals based on the gain; and
generating the number of output audio signals based on a result of the rendering for the number of input audio signals,
wherein the gain is applied into the level of the number of input audio signals based on audio scene information for rendering,
wherein the audio scene information is related to reproduction environment of the number of output audio signals,
wherein the audio scene information includes output position or output level for the number of input audio signals.

7. (Currently Amended) The method of claim 6, wherein the channel of the number of output audio signals includes Center(C) Channel, Low Frequency Effect(Lfe) Channel, Left Front(Lf) Channel, Right Front(Rf) Channel, Right Surround(Rs) Channel and, Left Surround(Ls) Channel.

8. (Currently Amended) The method of claim 6, wherein the Center(C) Channel, Low Frequency Effect(Lfe) Channel, Left Front(Lf) Channel, Right Front(Rf) Channel, Right Surround(Rs) Channel and, Left Surround(Ls) Channel is derived from the input audio signals having channel Lo and Ro.

9. (Currently Amended) A method for processing of audio signals comprising:

outputting  M channels of  output audio signals by adjusting the level of the input audio signals based on a gain for each N channels of the input audio signals based on audio scene information, where N and M are integers,
wherein the audio scene information is related to reproduction environment of the output audio signals,
wherein the audio scene information includes output position or output level for the input audio signals.

Allowable Subject Matter
Claims 1, 2 and 6-11 are allowed.
The prior art of record neither disclose nor sufficiently suggest the combination of features as claimed and arranged by applicant when read in light of the specification.

The prior art of record Beack et al. (US Patent #10652685) in view of Faller (US Provisional 60631798, used US PGPUB #2008/0130904) further in view of Lindblom (US PGPUB #2006/0190247) teaches a method for processing of audio signals comprising:
identifying information including a level of input audio signals, number of input audio signals, and number of output audio signals for generating the number of output audio signals from the number of input audio signals; and
outputting the number of output audio signals by applying a gain for each channels of the number of input audio signals into the level of input audio signals based on audio scene information.

But Beack et al. in view of Faller further in view of Lindblom fails to teach a method for processing of audio signals comprising:

wherein the audio scene information includes an output position or an output level for the number of input audio signals.

These limitations, in combination with the remaining limitations of independent Claims 1, 6, and 9 are neither taught nor suggested by the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957. The examiner can normally be reached 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651